[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                            No. 08-13953                 FEBRUARY 19, 2009
                        Non-Argument Calendar             THOMAS K. KAHN
                      ________________________                 CLERK

                   D. C. Docket No. 06-60353-CR-JIC

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

WOODY SENAT,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                           (February 19, 2009)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Woody Senat appeals his 96-month sentence for possession of a firearm and

ammunition by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

924(e). Senat raises two issues on appeal: (1) whether his sentence was

procedurally and substantively unreasonable because the sentence imposed was

greater than necessary to serve the purposes of sentencing and the district court

inadequately explained its rejection of mitigation arguments; and (2) whether the

district court’s consideration of acquitted conduct in calculating his guideline’s

imprisonment range violated his constitutional rights. With regard to the second

issue, the government contends that the law-of-the-case doctrine precludes review,

since the issue was resolved in a previous appeal.

                                         I.

      Reasonableness review requires the application of an abuse-of-discretion

standard. Gall v. United States, 552 U.S. __, __, 128 S.Ct. 586, 594, 169 L.Ed.2d

445 (2007). We

      must first ensure that the district court committed no significant
      procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence-including an explanation for any
      deviation from the Guidelines range.




                                          2
Id. 552 U.S. at __, 128 S.Ct. at 597. The district court is not required “to state on

the record that it has explicitly considered each of the section 3553(a) factors or to

discuss each of the section 3553(a) factors.” United States v. Scott, 426 F.3d

1324, 1329 (11th Cir. 2005). Rather, it is sufficient for the sentencing judge to

“set forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” Rita v. United States, 551 U.S. 338, __, 127 S.Ct. 2456, 2468, 168

L.Ed.2d 203 (2007). If the district court’s decision is procedurally reasonable, our

analysis then turns to the substantive reasonableness of the sentence. Gall, 552

U.S. at __, 128 S.Ct. at 597.

       “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the

§ 3553(a) factors.” United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir.

2006). “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in the light of both [the] record and the factors in

section 3553(a).” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      Pursuant to § 3553(a), the sentencing court shall impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph (2) of this subsection,” namely to reflect the seriousness of the offense,

                                           3
promote respect for the law, provide just punishment for the offense, deter

criminal conduct, protect the public from future crimes of the defendant, and

provide the defendant with needed educational or vocational training or medical

care. See 18 U.S.C. § 3553(a)(2). The sentencing court must also consider the

following factors in determining a particular sentence: the nature and

circumstances of the offense and the history and characteristics of the defendant,

the kinds of sentences available, the sentencing guidelines range, the pertinent

policy statements of the Sentencing Commission, the need to avoid unwanted

sentencing disparities, and the need to provide restitution to victims. See 18

U.S.C. § 3553(a)(1), (3)-(7).

      The record demonstrates that Senat’s sentence suffered from no procedural

error as the district court correctly calculated the guideline range, considered the

Guidelines advisory, took into account the § 3553(a) factors, and satisfied its

obligation to explain the chosen sentence adequately. Likewise, Senat has not

carried his burden of establishing that his sentence was substantively unreasonable

because the district court was entitled to find that the 96-month, top-of-the-

guideline-range sentence was sufficient but not greater than necessary to promote

respect for the law and deterrence in light of Senat’s extensive criminal history.

Accordingly, we affirm as to this issue.

                                           4
                                         II.

      We review application of the law-of-the-case doctrine de novo. United

States v. Bobo, 419 F.3d 1264, 1267 (11th Cir. 2005). Under the law-of-the-case

doctrine, subsequent courts are bound by “findings of fact and conclusions of law

made by the court of appeals in a prior appeal of the same case,” unless a

subsequent trial produces substantially different evidence, controlling authority

has since made contrary decisions of law applicable to an issue, or the prior

decision was clearly erroneous and would work manifest injustice. Culpepper v.

Irwin Mortgage Corp., 491 F.3d 1260, 1271 (11th Cir. 2007). The law-of-the-case

doctrine applies to issues that were previously decided “either explicitly or by

necessary implication.” See United States v. Jordan, 429 F.3d 1032, 1035 (11th

Cir. 2005). An argument is rejected by necessary implication when the previous

holding is inconsistent with the argument. Id. at 1036.

      Because our prior decision affirmed the propriety of considering acquitted

conduct, proved by a preponderance of the evidence, the law-of-the-case doctrine

precludes our review of this issue.

                                      Conclusion




                                          5
      Because the sentence imposed was not unreasonable, and Senat’s argument

regarding consideration of acquitted conduct in sentencing is governed by the law-

of-the-case doctrine, we affirm.

      AFFIRMED.




                                        6